ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 5 May 2021 for the application filed 29 May 2020 which claims priority to PCT/IB/2018/059456 filed 29 November 2018 which claims foreign priority to IT102017000138590 filed 1 December 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 5 May 2021, with respect to claims 11-21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 11-21 have been withdrawn. 

Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the prior art of record fails to disclose or teach “upon detecting a failure to release the orbital transport spacecraft or upon detecting a breakdown of the orbital transport spacecraft after releasing from the space launcher, activating a safety subsystem of the orbital transport spacecraft to generate a POD activation sequence to release the satellites” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 11 is neither anticipated nor made obvious by the prior art of record.  Claims 12-21 depend from claim 11 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/11/2021